In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-2142
SANDOR DEMKOVICH,
                                                    Plaintiff-Appellee,
                                  v.

ST. ANDREW THE APOSTLE PARISH, CALUMET CITY, and THE
ARCHDIOCESE OF CHICAGO,
                                 Defendants-Appellants.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
            No. 1:16-cv-11576 — Edmond E. Chang, Judge.
                      ____________________

       ARGUED FEBRUARY 9, 2021 — DECIDED JULY 9, 2021
                  ____________________

   Before SYKES, Chief Judge, and FLAUM, EASTERBROOK,
KANNE, ROVNER, WOOD, HAMILTON, BRENNAN, ST. EVE, and
KIRSCH, Circuit Judges. 1
   BRENNAN, Circuit Judge. The ministerial exception,
grounded in the First Amendment’s Religion Clauses,

   1  Circuit Judge Scudder did not participate in the consideration or
decision of this case.
2                                                                No. 19-2142

protects religious organizations from employment discrimi-
nation suits brought by their ministers. The question here is
whether this constitutional protection applies to hostile work
environment claims based on minister-on-minister harass-
ment. We hold that it does.
                                       I
    St. Andrew the Apostle Parish in Calumet City, Illinois is
a Roman Catholic church of the Archdiocese of Chicago. 2 In
September 2012, the church hired Sandor Demkovich as its
music director, choir director, and organist. Reverend Jacek
Dada, a Catholic priest and the church’s pastor, supervised
Demkovich in these roles. Over the next two years, their rela-
tionship deteriorated, culminating in Demkovich’s termina-
tion by Reverend Dada in September 2014. Demkovich alleges
that Reverend Dada, who is not a defendant here, discrimi-
nated against him based largely on his sexual orientation and
physical condition.
     Demkovich is a gay man. According to Demkovich, Rev-
erend Dada repeatedly subjected him to derogatory com-
ments and demeaning epithets showing a discriminatory
animus toward his sexual orientation. The frequency and hos-
tility of these remarks increased after Reverend Dada learned
that Demkovich planned to marry his partner while still em-
ployed by the church. After Demkovich’s marriage in Septem-
ber 2014, Reverend Dada asked for his resignation and told
him that his marriage was against the teachings of the



    2 On a motion to dismiss, we accept all well-pleaded facts from the
amended complaint as true and view them in the light most favorable to
the plaintiff. White v. United Airlines, Inc., 987 F.3d 616, 620 (7th Cir. 2021).
No. 19-2142                                                    3

Catholic Church. When Demkovich refused, Reverend Dada
ﬁred him.
   Demkovich also suﬀers from diabetes, metabolic syn-
drome, and weight issues. Before Demkovich’s termination,
Reverend Dada allegedly made belittling and humiliating
comments based on these conditions as well. Reverend
Dada’s remarks, by Demkovich’s account, had no discernible
connection with the terms of his employment and adversely
aﬀected his mental and physical health.
    Eventually, Demkovich sued the church and the Archdio-
cese for employment discrimination. In his initial complaint,
Demkovich claimed the church ﬁred him based on his sex,
sexual orientation, marital status, and disability. He alleged
the church therefore violated Title VII of the 1964 Civil Rights
Act, 42 U.S.C. § 2000e-2 et seq., the Americans with Disabilities
Act, 42 U.S.C. § 12112 et seq., and analogous state and county
laws. The church moved to dismiss Demkovich’s case under
Federal Rule of Civil Procedure 12(b)(6) and raised the minis-
terial exception as an aﬃrmative defense to his claims. The
district court deemed Demkovich a minister protected by the
exception, granted the church’s motion, and dismissed the
complaint in full, albeit without prejudice.
    In his amended complaint, Demkovich repackaged his
allegations of discriminatory termination as hostile work en-
vironment claims. The church again moved to dismiss and in-
voked the ministerial exception a second time. The district
court granted this motion in part, dismissing Demkovich’s
hostile work environment claims based on sex, sexual orien-
tation, and marital status while allowing his disability-based
hostile work environment claims to proceed. Demkovich v. St.
4                                                         No. 19-2142

Andrew the Apostle Par., 343 F. Supp. 3d 772, 776, 789 (N.D. Ill.
2018). 3
    The district court held that the ministerial exception did
not categorically bar Demkovich’s hostile work environment
claims. Id. at 778–86. Protection under the ministerial excep-
tion instead turned on whether the plaintiﬀ challenged a tan-
gible or intangible employment action. Id. at 780. Claims
based on tangible employment actions, such as termination,
were categorically barred; claims based on intangible employ-
ment actions, such as discriminatory remarks and insults,
were not. Id. at 778, 781–83. The district court reasoned that
tangible employment actions implicated a minister’s employ-
ment status, and therefore the religious organization’s
authority over that minister, in ways unlike intangible em-
ployment actions. Id. at 781–83. Because Demkovich alleged
intangible employment actions in his amended complaint, the
ministerial exception was not a “categorical bar” to his claims.
Id. at 786. Rather, only concerns over excessive church-state
entanglement—as when a religious organization proﬀers a re-
ligious justiﬁcation for alleged conduct—could trigger the
ministerial exception’s protection against intangible employ-
ment action claims. Id. at 784–86. For the district court, appli-
cation of the ministerial exception to intangible employment
actions depended on a case-by-case balancing. Id.
   This balancing led the district court to dismiss Dem-
kovich’s claims of a hostile work environment based on his
sex, sexual orientation, and marital status. Id. at 786–87.


    3 In its second memorandum opinion and order, the district court held

that Demkovich conceded his status as a minister. Demkovich, 343 F. Supp.
3d at 778.
No. 19-2142                                                     5

Several factors supported protecting the church. First, the
church oﬀered a religious justiﬁcation for Reverend Dada’s
allegedly discriminatory remarks. Id. at 786. Second, Dem-
kovich’s status as a minister implicated the church’s absolute
right to choose its own ministers without civil interference. Id.
at 786–87. And third, practical and procedural concerns, in-
cluding the need to probe for animus and intrusive discovery,
favored applying the ministerial exception. Id. at 787. The bal-
ance tipped the other way for Demkovich’s disability-based
hostile work environment claims, however. Id. at 787–88. The
church oﬀered no religious justiﬁcation for these claims, so
the district court did not see the same risks of excessive entan-
glement present in adjudicating the sex, sexual orientation,
and marital status claims. Id. at 788. With only Demkovich’s
disability claims remaining, discovery began.
   On the church’s motion, the district court then certiﬁed a
controlling question of law to this court under 28 U.S.C.
§ 1292(b):
   Under Title VII and the Americans with Disabilities
   Act, does the ministerial exception ban all claims of a
   hostile work environment brought by a plaintiﬀ who
   qualiﬁes as a minister, even if the claim does not chal-
   lenge a tangible employment action?
A motions panel of this court accepted this interlocutory ap-
peal. An appeal under § 1292(b) brings up the whole certiﬁed
order. United Airlines, Inc. v. Mesa Airlines, Inc., 219 F.3d 605,
609 (7th Cir. 2000); see BP P.L.C. v. Mayor & City Council of Bal-
timore, 141 S. Ct. 1532, 1539–40 (2021). We “may address any
issue fairly included within the certiﬁed order because ‘it is
the order that is appealable, and not the controlling question
identiﬁed by the district court.’” Yamaha Motor Corp., U.S.A. v.
6                                                  No. 19-2142

Calhoun, 516 U.S. 199, 205 (1996) (quoting 9 J. MOORE & B.
WARD, MOORE’S FEDERAL PRACTICE ¶ 110.25[1], p. 300 (2d ed.
1995)). A divided panel aﬃrmed the district court’s decision
denying dismissal of Demkovich’s disability-based hostile
work environment claim, and reversed its dismissal of his sex,
sexual orientation, and marital status claims. Demkovich v. St.
Andrew the Apostle Par., 973 F.3d 718 (7th Cir. 2020). We va-
cated the panel opinion and reheard this interlocutory appeal
en banc. Our review is de novo. Degroot v. Client Servs., Inc.,
977 F.3d 656, 659 (7th Cir. 2020).
                               II
                               A
    The First Amendment provides that “Congress shall make
no law respecting an establishment of religion, or prohibiting
the free exercise thereof.” U.S. CONST. amend. I. From the Es-
tablishment Clause and the Free Exercise Clause ﬂows the
ministerial exception, which “ensures that the authority to se-
lect and control who will minister to the faithful—a matter
‘strictly ecclesiastical’—is the church’s alone.” Hosanna-Tabor
Evangelical Lutheran Church & School v. EEOC, 565 U.S. 171,
194–95 (2012) (quoting Kedroﬀ v. Saint Nicholas Cathedral of
Russian Orthodox Church in North America, 344 U.S. 94, 119
(1952)). These Religion Clauses “often exert conﬂicting pres-
sures.” Cutter v. Wilkinson, 544 U.S. 709, 719 (2005). But when
it comes to the ministerial exception, they work in unison to-
ward the common goal of protecting the employment rights
of religious organizations. Our Lady of Guadalupe School v.
Morrissey-Berru, 140 S. Ct. 2049, 2060 (2020) (“Under this rule,
courts are bound to stay out of employment disputes
No. 19-2142                                                    7

involving those holding certain important positions with
churches and other religious institutions.”).
    The interests implicated by the ministerial exception have
a rich lineage. See Our Lady of Guadalupe, 140 S. Ct. at 2061–62
(describing British and early American law on ministers and
religious education); Hosanna-Tabor, 565 U.S. at 182–85
(chronicling the “background” against which “the First
Amendment was adopted”). Questions over the boundary be-
tween religious and civil authority have been present since
the founding. See generally Michael McConnell, The Origins
and Historical Understanding of Free Exercise of Religion, 103
HARV. L. REV. 1409, 1464–65 (1990) (explaining that religious
organizations from the founding have been able “to define
their own doctrine, membership, organization, and internal
requirements without state interference”). Supreme Court
precedent reflects repeated engagement with that boundary
and teaches that avoidance, rather than intervention, should
be a court’s proper role when adjudicating disputes involving
religious governance. See, e.g., Serbian E. Orthodox Diocese for
United States and Canada v. Milivojevich, 426 U.S. 696, 697–99,
724–25 (1976) (dispute over control of church property and
appointment of bishops); Kedroff, 344 U.S. at 95–96, 120–21
(same); Watson v. Jones, 80 U.S. 679, 713–15, 727–29 (1872) (dis-
pute over control of church property); see also Hosanna-Tabor,
565 U.S. at 185–87 (describing the holdings of these cases). By
rejecting civil intrusion into the religious sphere, these deci-
sions developed the doctrine of “church autonomy.” Our Lady
of Guadalupe, 140 S. Ct. at 2061. This well-established principle
means what it says: churches must have “independence in
matters of faith and doctrine and in closely linked matters of
internal government.” Id.
8                                                 No. 19-2142

    The ministerial exception follows naturally from the
church autonomy doctrine. In McClure v. Salvation Army, a fe-
male employee of the Salvation Army—an “oﬃcer” within
this religious charity organization—alleged sex discrimina-
tion in violation of Title VII. 460 F.2d 553, 555–56 (5th Cir.
1972). The Fifth Circuit held that she was a minister, and the
First Amendment barred her claim as a result. Id. at 556–61. In
doing so, it recognized that “[t]he relationship between an or-
ganized church and its ministers is its lifeblood” and “[m]at-
ters touching this relationship must necessarily be recognized
as of prime ecclesiastical concern.” Id. at 558, 559. Deciding
the minister’s Title VII claim would intrude upon this sacred
relationship, so the Fifth Circuit forbade it. Id. at 560–61.
    In Hosanna-Tabor, the Supreme Court unanimously en-
dorsed the ministerial exception. There, a teacher sued an
Evangelical Lutheran school for unlawful retaliation under
the ADA. Hosanna-Tabor, 565 U.S. at 177–79. The Court held
that the teacher was a minister, so it barred her claim. Id. at
191–94. Recognizing the central importance of ministers to re-
ligious organizations, the Court concluded that allowing an
employment discrimination suit against the school would
contravene both the Free Exercise Clause (“which protects a
religious group’s right to shape its own faith and mission
through its appointments”) and the Establishment Clause
(“which prohibits government involvement in such ecclesias-
tical decisions”). Id. at 188–89. For the Court, “[r]equiring a
church to accept or retain an unwanted minister, or punishing
a church for failing to do so, intrudes upon more than a mere
employment decision.” Id. at 188. This sort of civil intrusion
“interferes with the internal governance of the church” by
“depriving the church of control over the selection of those
who will personify its beliefs.” Id. The Court’s decision was
No. 19-2142                                                     9

the result of not only its past church autonomy jurisprudence,
but also of what had long been held by the circuit courts: ec-
clesiastical independence in employment was of prime im-
portance. See id. at 185–88. In the end, between the “interest of
society in the enforcement of employment discrimination
statutes” and “the interest of religious groups in choosing
who will preach their beliefs, teach their faith, and carry out
their mission,” the Court held that “the First Amendment has
struck the balance for us.” Id. at 196.
    Our Lady of Guadalupe recently reiterated Hosanna-Tabor’s
holding. The Court in Our Lady of Guadalupe confronted the
consolidated appeals of two Catholic school teachers who al-
leged discriminatory terminations in violation of the ADA
and the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq., respectively. 140 S. Ct. at 2056–59. Because
there existed “abundant record evidence that they both per-
formed vital religious duties,” the ministerial exception
barred the employment discrimination suits of the two teach-
ers. Id. at 2066. Although Our Lady of Guadalupe mainly
concerned how to deﬁne ministerial status, the decision em-
phasized that “a church’s independence on matters ‘of faith
and doctrine’ requires the authority to select, supervise, and
if necessary, remove a minister without interference by secu-
lar authorities.” Id. at 2060 (quoting Kedroﬀ, 344 U.S. at 116).
This was because “[w]ithout that power, a wayward minis-
ter’s preaching, teaching, and counseling could contradict the
church’s tenets and lead the congregation away from the
faith.” Our Lady of Guadalupe, 140 S. Ct. at 2060 (footnote omit-
ted). Simply put, “[t]he ministerial exception was recognized
to preserve a church’s independent authority in such mat-
ters.” Id. at 2060–61. Hosanna-Tabor ﬁrst endorsed the
10                                                            No. 19-2142

ministerial exception, and Our Lady of Guadalupe conﬁrmed its
strength.
    From Hosanna-Tabor and Our Lady of Guadalupe, we take
two principles. First, although these cases involved
allegations of discrimination in termination, their rationale is
not limited to that context. The protected interest of a
religious organization in its ministers covers the entire
employment relationship, including hiring, ﬁring, and
supervising in between. See id.; Hosanna-Tabor, 565 U.S. at 188,
194–96. Second, we cannot lose sight of the harms—civil
intrusion and excessive entanglement—that the ministerial
exception prevents. See, e.g., Our Lady of Guadalupe, 140 S. Ct.
at 2060–61, 2069; Hosanna-Tabor, 565 U.S. at 187–89. Especially
in matters of ministerial employment, the First Amendment
thus “gives special solicitude to the rights of religious
organizations.” Hosanna-Tabor, 565 U.S. at 189.
                                     B
    With these precedents in mind, we consider Demkovich’s
hostile work environment claims. Cf. Hosanna-Tabor, 565 U.S.
at 196 (“There will be time enough to address the applicability
of the exception to other circumstances if and when they
arise.”). To succeed on a hostile work environment claim, a
plaintiﬀ must show: (1) unwelcome harassment; (2) based on
a protected characteristic; (3) that was so severe or pervasive
as to alter the conditions of employment and create a hostile
or abusive working environment; and (4) a basis for employer
liability. Howard v. Cook Cnty. Sheriﬀ’s Oﬀ., 989 F.3d 587, 600
(7th Cir. 2021). 4 Demkovich proceeds under Title VII and the


     4
     At times, this court has recited this test differently, “looking instead
for evidence that the workplace was both subjectively and objectively
No. 19-2142                                                             11

ADA. Under either Act, and no matter the alleged animus, the
elements of a hostile work environment remain the same. Ford
v. Marion Cnty. Sheriﬀ’s Oﬀ., 942 F.3d 839, 856 (7th Cir. 2019)
(the ADA); EEOC v. Costco Wholesale Corp., 903 F.3d 618, 624–
25 (7th Cir. 2018) (Title VII). For its part, the ministerial excep-
tion operates as an aﬃrmative defense to employment dis-
crimination claims, Hosanna-Tabor, 565 U.S. at 195 n.4, turning
on the function of the employee and safeguarding all faiths.
See Our Lady of Guadalupe, 140 S. Ct. at 2060, 2066–67.
    A hostile work environment is based on the totality of the
circumstances. Courts consider “the frequency of the discrim-
inatory conduct; its severity; whether it is physically threaten-
ing or humiliating, or a mere oﬀensive utterance; and whether
it unreasonably interferes with an employee’s work perfor-
mance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). This
inquiry is “fact intensive.” Howard, 989 F.3d at 604. For exam-
ple, we account for “the speciﬁc circumstances of the working
environment” as well as “the relationship between the harass-
ing party and the harassed.” Robinson v. Sappington, 351 F.3d
317, 330 (7th Cir. 2003). Finding a hostile work environment,
then, “is not, and by its nature cannot be, a mathematically
precise test.” Harris, 510 U.S. at 22. But when proved, one
thing is certain: “the work environment was so pervaded by
discrimination that the terms and conditions of employment



offensive—either in lieu of the first prong—that the employee was subject
to unwelcome harassment—or the third prong—whether the harassment
was severe or pervasive enough to rise to the level of a hostile work envi-
ronment.” Johnson v. Advoc. Health & Hosps. Corp., 892 F.3d 887, 900 (7th
Cir. 2018). But “[i]n the end, we have concluded that the inquiry is the
same.” Id.
12                                                    No. 19-2142

were altered.” Vance v. Ball State Univ., 570 U.S. 421, 427 (2013);
accord Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986).
                                III
    This case concerns what one minister, Reverend Dada,
said to another, Demkovich. Adjudicating Demkovich’s alle-
gations of minister-on-minister harassment would not only
undercut a religious organization’s constitutionally protected
relationship with its ministers, but also cause civil intrusion
into, and excessive entanglement with, the religious sphere.
Judicial involvement in this dispute would depart from
Hosanna-Tabor and Our Lady of Guadalupe and threaten the in-
dependence of religious organizations “in a way that the First
Amendment does not allow.” Our Lady of Guadalupe, 140 S. Ct.
at 2069.
                                A
    Demkovich’s hostile work environment claims challenge
a religious organization’s independence in its ministerial
relationships. A judgment against the church would legally
recognize that it fostered a discriminatory employment
atmosphere for one of its ministers. See Harris, 510 U.S. at 21–
23. So the church, like any other employer, must have
necessarily failed in supervision and control, either directly or
indirectly. See Johnson, 892 F.3d at 904 (“[E]mployers are
strictly liable for the discriminatory acts perpetrated by
supervisors and they are liable for the discriminatory acts of
others—coworkers, independent contractors, customers,
inmates etc.—only if they are negligent either in discovering
or remedying the harassment.”). And if Demkovich succeeds
in his suit, it means his ministerial work environment “was so
No. 19-2142                                                   13

pervaded by discrimination that the terms and conditions of
employment were altered.” Vance, 570 U.S. at 427.
    But Hosanna-Tabor and Our Lady of Guadalupe teach that
ministerial employment is fundamentally distinct. As the
Court emphasized in Hosanna-Tabor, “[t]he members of a reli-
gious group put their faith in the hands of their ministers.”
565 U.S. at 188. A minister is the “chief instrument” for a reli-
gious organization “to fulﬁll its purpose.” McClure, 460 F.2d
at 559. Only through a minister does a religious organization
speak in its own voice and spread its own message. See
Hosanna-Tabor, 565 U.S. at 188. In precluding termination
claims by ministers, Hosanna-Tabor and Our Lady of Guadalupe
recognize that a minister’s religious signiﬁcance makes this
employment relationship diﬀerent than others, and deserv-
edly so. See Our Lady of Guadalupe, 140 S. Ct. at 2055, 2060;
Hosanna-Tabor, 565 U.S. at 195. Just as a religious organization
“must be free to choose those who will guide it on its way,”
so too must those guides be free to decide how to lead a reli-
gious organization on that journey. Hosanna-Tabor, 565 U.S. at
196.
    A minister’s legal status recognizes that ministerial em-
ployment differs from nonreligious employment, or even
from nonministerial employment within a religious organiza-
tion. See Robinson, 351 F.3d at 330 (noting we consider “the
specific circumstances of the working environment” as well
as “the relationship between the harassing party and the har-
assed”). Take Demkovich for example. As music director,
choir director, and organist for the church, Demkovich as-
sisted in the celebration of Mass by priests, Reverend Dada
included. His participation in the liturgy was the reason for
his work. See Our Lady of Guadalupe, 140 S. Ct. at 2063–64;
14                                                   No. 19-2142

Hosanna-Tabor, 565 U.S. at 191–92. No other employer, besides
a religious one, could impose this type of work requirement
upon Demkovich. The work environment of a minister thus
differs from the work environment of any other employee. Be-
cause ministers and nonministers are different in kind, the
First Amendment requires that their hostile work environ-
ment claims be treated differently.
    Religion permeates the ministerial workplace in ways it
does not in other workplaces. Ministers, by their religious po-
sition and responsibilities, produce their employment envi-
ronment. From giving a rabbinic sermon on a Jewish holy day
to leading a mosque in a call to prayer, ministers imbue a re-
ligious organization with spirituality. Given a minister’s role
in the religious organization’s practice of the faith, allowing
hostile work environment claims here “intrudes upon more
than a mere employment decision.” Hosanna-Tabor, 565 U.S.
at 188. Put differently, analyzing a minister’s hostile work en-
vironment claim based on another minister’s conduct is not
just a legal question but a religious one, too.
     As personnel is policy, employees are environment. If “the
relationship between an organized church and its minister is
its lifeblood,” then the relationship between its ministers is its
backbone. McClure, 460 F.2d at 558. Interaction between min-
isters is critical to a religious organization and its mission.
Demkovich’s duties were liturgical by nature. How Dem-
kovich’s employment ended—with a dispute over religious
doctrine—cements the religious character of their relation-
ship. As the Court stated in Our Lady of Guadalupe: “The
ministerial exception was recognized to preserve a church’s
independent authority in such matters.” 140 S. Ct. at 2060–61.
Reverend Dada’s supervision of Demkovich is such a matter.
No. 19-2142                                                    15

    The contours of the ministerial relationship are best left to
a religious organization, not a court. Within a religious organ-
ization, workplace conﬂict among ministers takes on a consti-
tutionally protected character. See id. at 2060 (explaining that
the First Amendment protects the autonomy of a religious or-
ganization “with respect to internal management decisions
that are essential to the institution’s central mission”). To ren-
der a legal judgment about Demkovich’s work environment
is to render a religious judgment about how ministers inter-
act. Cf. McCarthy v. Fuller, 714 F.3d 971, 976 (7th Cir. 2013)
(“Religious questions are to be answered by religious bod-
ies.”). According to the dissent, our holding condones harass-
ment of a minister as necessary to supervise or control that
minister. Post at 13, 19, 21. We disagree. Deciding where a
minister’s supervisory power over another minister ends and
where employment discrimination law begins is not a line to
be drawn in litigation, the point of the ministerial exception.
    Precluding hostile work environment claims arising from
minister-on-minister harassment also fits within the doctrinal
framework of the ministerial exception. A religious
organization’s supervision of its ministers is as much a
“component” of its autonomy as “is the selection of the
individuals who play certain key roles.” Our Lady of
Guadalupe, 140 S. Ct. at 2060. It would be incongruous if the
independence of religious organizations mattered only at the
beginning (hiring) and the end (firing) of the ministerial
relationship, and not in between (work environment). See, e.g.,
id. (“But it is instructive to consider why a church’s
independence on matters of faith and doctrine requires the
authority to select, supervise, and if necessary, remove a
minister without interference by secular authorities.”
(emphasis added) (internal quotation marks and footnote
16                                                  No. 19-2142

omitted)); Hosanna-Tabor, 565 U.S. at 194–95 (“The exception
instead ensures that the authority to select and control who
will minister to the faithful—a matter strictly ecclesiastical—
is the church’s alone.” (emphasis added) (internal quotation
marks and footnote omitted)). In sum, segmenting the
ministerial relationship runs counter to the teachings of
Hosanna-Tabor and Our Lady of Guadalupe, from which we see
no reason to depart.
    For this same reason, we apply the ministerial exception
in the way the Supreme Court has applied it. Just as a reli-
gious organization need not proffer a religious justification
for termination claims, a religious organization need not do
so for hostile work environment claims. See Hosanna-Tabor,
565 U.S. at 194 (“The purpose of the exception is not to safe-
guard a church’s decision to fire a minister only when it is
made for a religious reason.”). The dissent contends that
“neutral, secular principles of law” should apply here, as in
“property, contract, tax, or tort” cases. Post at 17. But the
Court has rejected a similar argument. In Hosanna-Tabor, the
Court held that a “valid and neutral law of general applica-
bility,” Employment Div., Dept. of Human Resources of Ore. v.
Smith, 494 U.S. 872, 879 (1990) (internal quotation marks omit-
ted), did not foreclose recognition of the ministerial exception.
Hosanna-Tabor, 565 U.S. at 190. “Smith involved government
regulation of only outward physical acts,” while the minis-
ter’s termination in Hosanna-Tabor “concern[ed] government
interference with an internal church decision that affects the
faith and mission of the church itself.” Id. The same is true for
the ministerial work environment. Attempts to cabin
Hosanna-Tabor and Our Lady of Guadalupe to tangible employ-
ment action claims likewise do not persuade. In those cases,
No. 19-2142                                                  17

the Court made no distinction, explicit or implicit, between
tangible or intangible employment actions, so neither do we.
                               B
    Adjudicating Demkovich’s hostile work environment
claims would also lead to impermissible intrusion into, and
excessive entanglement with, the religious sphere. To do so
would contravene the Religion Clauses in much the same way
the termination claims did in Hosanna-Tabor and Our Lady of
Guadalupe. By probing the ministerial work environment, the
state—acting through a court—interferes with the Free Exer-
cise Clause, “which protects a religious group’s right to shape
its own faith and mission.” Hosanna-Tabor, 565 U.S. at 188. A
religious organization shapes its faith and mission through its
work environment just as much as “through its appoint-
ments.” Id.; see Our Lady of Guadalupe, 140 S. Ct. at 2060. Al-
lowing the state to regulate the ministerial work environment
similarly runs afoul of the Establishment Clause, “which
prohibits government involvement in such ecclesiastical deci-
sions.” Hosanna-Tabor, 565 U.S. at 189. How one minister in-
teracts with another, and the employment environment that
follows, is a religious, not judicial, prerogative. See Our Lady
of Guadalupe, 140 S. Ct. at 2060–61; Hosanna-Tabor, 565 U.S. at
189. In complement rather than conﬂict, the Free Exercise
Clause and the Establishment Clause therefore preclude
Demkovich’s hostile work environment claims.
    Consider ﬁrst the litany of Free Exercise Clause problems
with hostile work environment claims by ministers. “[Q]ues-
tions of church discipline and the composition of the church
hierarchy are at the core of ecclesiastical concern.”
Milivojevich, 426 U.S. at 717. So to adjudicate Demkovich’s al-
legations, which center on his relationship with his fellow
18                                                   No. 19-2142

minister and supervisor Reverend Dada, is to necessarily in-
trude upon the religious realm. Even at its least invasive, a
hostile work environment claim threatens to fundamentally
alter the ministerial relationship and work environment. See
Corp. of Presiding Bishop of Church of Jesus Christ of Latter-day
Saints v. Amos, 483 U.S. 327, 336 (1987) (“Fear of potential lia-
bility might aﬀect the way an organization carried out what it
understood to be its religious mission.”). Because a minister
lies at the heart of a religious organization’s work and work-
place, deciding whether discrimination pervaded his employ-
ment impermissibly requires “intrusion into a religious
thicket.” Milivojevich, 426 U.S. at 719. “The First Amendment
outlaws such intrusion.” Our Lady of Guadalupe, 140 S. Ct. at
2060.
    Hostile work environment claims interfere with a reli-
gious organization’s internal governance, presenting another
Free Exercise problem. As we have said, “civil authorities
have no say over matters of religious governance.” Korte v.
Sebelius, 735 F.3d 654, 678 (7th Cir. 2013). This invitation to
turn the spiritual into the secular raises the concern of chilling
religious-based speech in the religious workplace. See Brief
for First Amendment Professors as Amici Curiae 7–11. Turning
to Demkovich’s allegations, what one minister says in super-
vision of another could constitute stern counsel to some or
tread into bigotry to others. How is a court to determine dis-
cipline from discrimination? Or advice from animus? See
Hosanna-Tabor, 565 U.S. at 205 (Alito, J. concurring, joined by
Kagan, J.) (“In order to probe the real reason for respondent’s
ﬁring, a civil court—and perhaps a jury—would be required
to make a judgment about church doctrine.“). These questions
and others like them cannot be answered without infringing
upon a religious organization’s rights. See Hernandez v.
No. 19-2142                                                      19

Comm’r, 490 U.S. 680, 699 (1989) (“It is not within the judicial
ken to question the centrality of particular beliefs or practices
to a faith, or the validity of particular litigants’ interpretations
of those creeds.”). Shielded by the Free Exercise clause, min-
isters should have an eye toward liturgy, not litigation. See
Rayburn v. General Conf. of Seventh-Day Adventists, 772 F.2d
1164, 1171 (4th Cir. 1985) (“There is the danger that churches,
wary of EEOC or judicial review of their decisions, might
make them with an eye to avoiding litigation or bureaucratic
entanglement rather than upon the basis of their own per-
sonal and doctrinal assessments of who would best serve the
pastoral needs of their members.”).
    The Establishment Clause problems with adjudicating
Demkovich’s hostile work environment claims are just as
plain. “Entanglement must be ‘excessive’ before it runs afoul
of the Establishment Clause,” Agostini v. Felton, 521 U.S. 203,
233 (1997), and so “the government action must involve ‘in-
trusive government participation in, supervision of, or in-
quiry into religious aﬀairs.’” Vision Church v. Vill. of Long
Grove, 468 F.3d 975, 995 (7th Cir. 2006) (quoting United States
v. Indianapolis Baptist Temple, 224 F.3d 627, 631 (7th Cir. 2000)).
So it is here. A hostile work environment claim based on the
relationship between ministers “would enmesh the court in
endless inquiries as to whether each discriminatory act was
based in Church doctrine or simply secular animus.” Alicea-
Hernandez v. Cath. Bishop of Chicago, 320 F.3d 698, 703 (7th Cir.
2003). Discerning doctrine from discrimination is no task for
a judge or jury. See Minker v. Balt. Annual Conf. of United Meth-
odist Church, 894 F.2d 1354, 1357 (D.C. Cir. 1990) (noting, in a
promotion claim, that “[w]e cannot imagine an area of inquiry
less suited to a temporal court for decision; evaluation of the
20                                                    No. 19-2142

‘gifts and graces’ of a minister must be left to ecclesiastical in-
stitutions”).
    And for good reason. “It is not to be supposed that the
judges of the civil courts can be as competent in the ecclesias-
tical law and religious faith of all these bodies as the ablest
men in each are in reference to their own.” Watson, 80 U.S. at
729; see also Memorial and Remonstrance Against Religious
Assessments, in SELECTED WRITINGS OF JAMES MADISON 21, 24
(R. Ketcham ed. 2006) (stating the idea that a “Civil Magistrate
is a competent Judge of Religious truth” is “an arrogant pre-
tension” that has been “falsiﬁed”). To be sure, “[i]nteraction
between church and state is inevitable.” Agostini, 521 U.S. at
233. But when a court adjudicates a minister’s hostile work
environment claim based on the protected ministerial rela-
tionship, excessive entanglement results. See Rayburn, 772
F.2d at 1171 (explaining that “[b]ureaucratic suggestion in
employment decisions of a pastoral character, in contraven-
tion of a church’s own perception of its needs and purposes,
would constitute unprecedented entanglement with religious
authority”).
    The Supreme Court has held far less than intruding upon
a minister’s work environment to be impermissible under the
Establishment Clause. Cf., e.g., Santa Fe Independent School
Dist. v. Doe, 530 U.S. 290, 301–10 (2000) (holding excessive en-
tanglement when public school permitted students to say a
prayer before football games). A religious organization
should not be forced to choose between proﬀering a religious
justiﬁcation or risking legal liability. See Hosanna-Tabor, 565
U.S. at 194–95. “In these sensitive areas, the state may no more
require a minimum basis in doctrinal reasoning than it may
supervise doctrinal content.” Rayburn, 772 F.2d at 1169; see
No. 19-2142                                                   21

also Lee v. Sixth Mount Zion Baptist Church of Pittsburgh, 903
F.3d 113, 121–22 (3d Cir. 2018) (noting same). Informed by the
Establishment Clause, the ministerial exception aﬀords reli-
gious organizations protection from that choice. See Amos, 483
U.S. at 336 (“[I]t is a signiﬁcant burden on a religious
organization to require it, on pain of substantial liability, to
predict which of its activities a secular court will consider re-
ligious.”). To hold otherwise “misses the point of the ministe-
rial exception.” Hosanna-Tabor, 565 U.S. at 194.
    Under either Religion Clause, procedural and practical
problems abound when probing a minister’s work environ-
ment. True, religious organizations do not “enjoy a general
immunity from secular laws.” Our Lady of Guadalupe, 140 S.
Ct. at 2060. The Supreme Court has noted that “[t]he Estab-
lishment Clause does not exempt religious organizations
from such secular governmental activity as ﬁre inspections
and building and zoning regulations.” Tony & Susan Alamo
Found. v. Sec'y of Lab., 471 U.S. 290, 305 (1985). For example,
religious organizations are not exempt from compliance with
the Fair Labor Standards Act. Id. at 306. And as far as we can
tell, no court has held that the ministerial exception protects
against criminal or personal tort liability. Nor do we. If a
minister’s allegations rise to those levels, they may be inde-
pendently actionable, as the protection of the ministerial
exception inures to the religious organizations, not to the in-
dividuals within them.
    But like the Fourth Circuit, we worry about a “protracted
legal process pitting church and state as adversaries.” Ray-
burn, 772 F.2d at 1171. This case’s history shows the prejudi-
cial eﬀects of incremental litigation: two motions to dismiss,
two subsequent decisions and orders, the beginnings of
22                                                   No. 19-2142

discovery, an interlocutory appeal, a panel opinion, and now
en banc rehearing. To defend against Demkovich’s claims
without the ministerial exception, the church would likely
have to rely on the aﬃrmative defense described in Burlington
Industries, Inc. v. Ellerth, which “comprises two necessary ele-
ments: (a) that the employer exercised reasonable care to pre-
vent and correct promptly any sexually harassing behavior,
and (b) that the plaintiﬀ employee unreasonably failed to take
advantage of any preventive or corrective opportunities pro-
vided by the employer or to avoid harm otherwise.” 524 U.S.
742, 765 (1998) (establishing the standard as proof by a pre-
ponderance of the evidence). Meeting this burden makes le-
gally relevant “every step” that the church took (or failed to
take) in internally responding to the alleged behavior of
Reverend Dada, from the informal procedures of a church
handbook to the ancient traditions of a canon tribunal. Elvig
v. Calvin Presbyterian Church, 375 F.3d 951, 973 (9th Cir. 2004)
(Trott, J., dissenting). These “rules, policies, and decisions
which are unmistakably of ecclesiastical cognizance” are “not
the federal courts’ concern.” Natal v. Christian & Missionary
All., 878 F.2d 1575, 1577 (1st Cir. 1989).
   The ministerial exception’s status as an aﬃrmative
defense makes some threshold inquiry necessary. See
Hosanna-Tabor, 565 U.S. at 195 n.4. At the same time, discovery
to determine who is a minister diﬀers materially from
discovery to determine how that minister was treated,
especially because admissible evidence is only a subset of
discoverable information. See FED. R. CIV. P. 26(b)(1). Even
more onerous would be the depositions of fellow ministers
and the search for a subjective motive behind the alleged
hostility. It is this subjectivity that diﬀerentiates hostile work
environment claims from tort claims, which seldom probe for
No. 19-2142                                                   23

discriminatory animus. Tort liability—unlike liability for
employment discrimination claims—generally does not arise
as a direct result of the protected ministerial relationship. And
nothing indicates that the oﬀensive and derogatory
comments here bring about any claim other than for
employment discrimination. Analogies to tort law fail to
recognize that a hostile work environment claim brings the
entire ministerial relationship under invasive examination.
See Brief for The Ethics and Religious Liberty Commission of
the Southern Baptist Convention, et al., as Amici Curiae 7–8.
Taken together, these concerns are at least in part why we
must “stay out of employment disputes involving those
holding certain important positions with churches and other
religious institutions.” Our Lady of Guadalupe, 140 S. Ct. at
2060.
    Like the Religion Clauses, employment discrimination
statutes serve “undoubtedly important” societal interests.
Hosanna-Tabor, 565 U.S. at 196. Yet “the very process of in-
quiry” in weighing these competing interests “may impinge
on rights guaranteed by the Religion Clauses.” NLRB v. Cath.
Bishop of Chicago, 440 U.S. 490, 502 (1979). When these interests
conﬂict, as here, the ministerial exception must prevail. See,
e.g., Young v. Northern Ill. Conf. of United Methodist Church, 21
F.3d 184, 185 (7th Cir. 1994) (“In other words, in a direct clash
of ‘highest order’ interests, the interest in protecting the free
exercise of religion embodied in the First Amendment to the
Constitution prevails over the interest in ending discrimina-
tion embodied in Title VII.”). The dissent asserts that a
balancing approach is best. Post at 14–19. But as the Court de-
clared in Hosanna-Tabor, “the First Amendment has struck the
balance for us.” 565 U.S. at 196.
24                                                 No. 19-2142

                               C
    Demkovich’s case is not our ﬁrst engagement with matters
of ministerial employment. This court has consistently recog-
nized the importance of the ministerial exception and the pro-
tection it oﬀers. In Young, we applied the ministerial exception
to a Title VII claim for denial of a promotion by a probationary
minister. 21 F.3d at 187–88 (characterizing as “fruitless” the
plaintiﬀ’s argument “that Title VII may be applied to deci-
sions by churches aﬀecting the employment of their clergy”).
In Tomic v. Catholic Diocese of Peoria, we did the same for an
ADEA termination suit by a music director and organist. 442
F.3d 1036, 1040–43 (7th Cir. 2006) (stating that “[a religious
employer] would not be constrained in its dealings with [its
ministers] by employment laws that would interfere with the
church’s internal management, including antidiscrimination
laws” (collecting cases)), abrogated in part on other grounds by
Hosanna-Tabor, 565 U.S. at 195 n.4. And in Alicea-Hernandez,
we dismissed under the ministerial exception a communica-
tions manager’s suit alleging, among other claims, Title VII
retaliation. 720 F.3d at 700, 703–04 (“The ‘ministerial excep-
tion’ applies without regard to the type of claims being
brought.”). Notably, each of these applications of the ministe-
rial exception came before the Supreme Court’s holding in
Hosanna-Tabor.
    We continued to conﬁrm the ministerial exception’s
strength after its unanimous endorsement in that case. In
Grussgott v. Milwaukee Jewish Day School, Inc., we applied the
ministerial exception to an ADA termination claim by a
teacher at Jewish day school. 882 F.3d 655, 657, 662 (7th Cir.
2018) (per curiam) (describing Hosanna-Tabor as “the Supreme
Court adopt[ing] the ‘ministerial exception’ to employment
No. 19-2142                                                            25

discrimination laws that the lower federal courts had been ap-
plying for years”). In Sterlinski v. Catholic Bishop of Chicago, we
held the ministerial exception barred a Title VII claim for de-
motion and termination by another organist and music direc-
tor. 934 F.3d 568, 569, 572 (7th Cir.) (noting that Hosanna-Tabor
“holds that Title VII of the Civil Rights Act of 1964 does not
apply to ministers”), as amended on denial of reh’g and reh’g en
banc (Oct. 31, 2019). Although Demkovich’s appeal is our ﬁrst
encounter with the ministerial exception since Our Lady of
Guadalupe, this decision is the next station on this journey.
    On a final note, we acknowledge the split in the circuits on
whether the ministerial exception covers hostile work envi-
ronment claims. The Tenth Circuit holds that it does.
Skrzypczak v. Roman Cath. Diocese of Tulsa, 611 F.3d 1238, 1243–
46 (10th Cir. 2010). The Ninth Circuit holds that it does not, at
least as a categorical matter. Compare Elvig, 375 F.3d at 969,
and Bollard v. Cal. Province of the Soc’y of Jesus, 196 F.3d 940,
945–50 (9th Cir. 1999), with Werft v. Desert Sw. Annual Conf. of
United Methodist Church, 377 F.3d 1099, 1101–04 (9th Cir. 2004)
(per curiam). 5 The church contends that the Eleventh and
Fifth Circuits have also weighed in on this issue. But we are
not sure the cases cited cleanly presented hostile work envi-
ronment claims. See Gellington v. Christian Methodist Episcopal
Church, 203 F.3d 1299, 1300–01 (11th Cir. 2000); Combs v. Cent.
Tex. Annual Conf. of United Methodist Church, 173 F.3d 343,
350–51 (5th Cir. 1999). Regardless of the depth of the split,
courts on either side recognized this court’s position before
Demkovich’s suit. See Skrzypczak, 611 F.3d at 1245 (“[W]e

    5 The dissent places great emphasis on the Ninth Circuit’s reasoning
in Elvig and Bollard. We note that these cases predate the Supreme Court’s
decisions in Our Lady of Guadalupe and Hosanna-Tabor.
26                                                 No. 19-2142

choose to follow the Seventh Circuit’s decision in Alicea-
Hernandez v. Catholic Bishop of Chicago, 320 F.3d 698 (7th Cir.
2003), which, in our opinion, is the better-reasoned ap-
proach.”); Elvig, 375 F.3d at 960 n.4 (“The Seventh Circuit
would perhaps sweep up Elvig’s claim within its blanket
statement that the ‘ministerial exception’ applies without re-
gard to the type of claims being brought. Alicea-Hernandez,
320 F.3d at 703.” (alteration, internal quotation marks, and
parenthetical omitted)). In this decision, we remove any
doubt as to where we stand.
                              IV
    The First Amendment ministerial exception protects a re-
ligious organization’s employment relationship with its min-
isters, from hiring to ﬁring and the supervising in between.
Adjudicating a minister’s hostile work environment claims
based on interaction between ministers would undermine this
constitutionally protected relationship. It would also result in
civil intrusion upon, and excessive entanglement with, the re-
ligious realm, departing from the teachings of Hosanna-Tabor
and Our Lady of Guadalupe. Therefore, the ministerial excep-
tion precludes Demkovich’s hostile work environment claims
against the church.
    We REVERSE the district court’s decision denying dismissal
of Demkovich’s disability-based hostile work environment
claim, and we AFFIRM on diﬀerent grounds its dismissal of his
sex, sexual orientation, and marital status claims. The case is
REMANDED with instructions to DISMISS the state and federal
claims.
No. 19-2142                                                   27

    HAMILTON, Circuit Judge, joined by ROVNER and WOOD,
Circuit Judges, dissenting. The majority opinion decides a hard
question but makes it look easy. The majority holds that the
“ministerial exception” recognized in First Amendment doc-
trine bars any hostile environment employment claims by
“ministerial employees.” The majority tells us that the risks of
unconstitutional intrusion and entanglement between civil
courts and faith communities are just too great to allow any
such lawsuit. This bar will apply regardless of how severe,
pervasive, or hostile the work environment is, regardless of
whether the hostility is motivated by race, sex, national origin,
disability, or age, and regardless of whether the hostility is
tied to religious faith and practice. I respectfully dissent.
    The majority opinion makes the case look easy by scarcely
acknowledging or engaging with the arguments on the other
side. It also disregards the limits the Supreme Court imposed
on its decision in Hosanna-Tabor Evangelical Lutheran Church &
School v. E.E.O.C., 565 U.S. 171 (2012), where the Court made
clear it was deciding only that the ministerial exception ap-
plies to terminations of ministers. By focusing too much on
religious liberty and too little on counterarguments and other
interests, the majority opinion takes our circuit’s law beyond
necessary protection of religious liberty. It instead creates for
religious institutions a constitutional shelter from generally
applicable laws, at the expense of the rights of employees.
   We should instead stick with the panel’s more cautious ap-
proach to this relatively new and rare question. We should
weigh competing interests case-by-case to protect both reli-
gious liberty and laws against employment discrimination.
   To show why the hostile environment question is harder
than the majority makes it appear and why the majority’s
28                                                   No. 19-2142

sweeping holding is not justiﬁed, this opinion proceeds as fol-
lows. First, the Supreme Court has not decided the question
we face. Second, the circuits and state courts are already di-
vided on the question. Third, turning to the substance of the
question, given other similar claims that civil courts may hear,
the majority’s holding draws an oddly arbitrary line as a mat-
ter of constitutional law, barring only hostile environment
claims. Fourth, the Ninth Circuit’s and our panel’s line be-
tween tangible employment actions and hostile environment
claims is the line most congruent with the purposes of the
ministerial exception. It allows churches ample power to se-
lect, control, and supervise their ministers while protecting
employees from abuses that are not properly within the scope
of anyone’s employment. Next, the Ninth Circuit’s and
panel’s allowance of hostile environment claims, subject to a
narrower, case-by-case balancing approach toward First
Amendment issues, is more in harmony with the broader
sweep of First Amendment precedents—protecting religious
liberty while not granting special privileges to churches at the
expense of their employees except where necessary. Finally, it
is necessary to highlight the breadth of the majority’s holding
and the consequences it may have.
    1. The Supreme Court has not decided this question. By
taking broad quotations out of context, the majority opinion
gives the impression that the Supreme Court has already de-
cided the question in this case in Hosanna-Tabor and Our Lady
of Guadalupe School v. Morrissey-Berru, 140 S. Ct. 2049 (2020). It
has not, and it has taken pains to say it has not.
   In Hosanna-Tabor, the Supreme Court ﬁrst recognized the
ministerial exception that every circuit had recognized. The
plaintiﬀ in that case was a ministerial employee (a “called”
No. 19-2142                                                      29

teacher in a religious school) who had been ﬁred to retaliate
against her for trying to assert her rights under the Americans
with Disabilities Act. The Supreme Court aﬃrmed summary
judgment for the employer.
    Hosanna-Tabor said that the ministerial exception is not a
statutory interpretation. It is an application of the First
Amendment: “Requiring a church to accept or retain an un-
wanted minister, or punishing a church for failing to do so,
intrudes upon more than a mere employment decision. Such
action interferes with the internal governance of the church,
depriving the church of control over the selection of those
who will personify its beliefs.” 565 U.S. at 188.
    The majority errs by disregarding the limits the Supreme
Court put on its decision. The Court was working against the
backdrop of more than a century of precedents of church en-
counters with civil authority. The Court was therefore cau-
tious in Hosanna-Tabor, saying that it was not deciding the
question we face here, which is whether the ministerial excep-
tion applies to suits that do not result from the ﬁring of a min-
isterial employee:
       The case before us is an employment discrimi-
       nation suit brought on behalf of a minister, chal-
       lenging her church’s decision to ﬁre her. Today
       we hold only that the ministerial exception bars
       such a suit. We express no view on whether the ex-
       ception bars other types of suits, including actions by
       employees alleging breach of contract or tortious con-
       duct by their religious employers.
30                                                No. 19-2142

565 U.S. at 196 (emphasis added). Because Demkovich’s
amended complaint addresses only his treatment by his su-
pervisor while he was employed and does not challenge his
ﬁring or any other tangible employment action, it falls
squarely into the area that Hosanna-Tabor expressly declined
to reach.
   The majority here also quotes references in Our Lady of
Guadalupe to a church’s “employment relationship” with its
ministers. From these unqualiﬁed references, the majority
seems to infer that Our Lady of Guadalupe drove past the
guardrail in Hosanna-Tabor without actually saying so. That’s
a misreading of the opinion. Hosanna-Tabor recognized the
ministerial exception for the ﬁrst time in Supreme Court juris-
prudence, but with the limits just noted. Our Lady of Guadalupe
decided an apparent circuit split on how courts should decide
who counts as a ministerial employee. The plaintiﬀs in the
Our Lady of Guadalupe cases were teachers who had been ﬁred
from jobs with religious schools.
   The question the Court actually decided was that both
teachers counted as ministerial employees so that they could
not challenge their ﬁrings under employment discrimination
laws. 140 S. Ct. at 2055. The question we face here, whether
the ministerial exception should extend to hostile environ-
ment claims, was neither presented nor decided. Also, we al-
ready know that the First Amendment does not bar civil
courts from all aspects of a minister’s employment relation-
ship. It has long been clear that civil courts may award dam-
ages for breaches of employment contracts. Jones v. Wolf, 443
U.S. 595, 606 (1979) (neutral principles may be applied to the
No. 19-2142                                                                31

“manner in which churches own property, hire employees, or
purchase goods”). 1
    2. Circuits and state courts are split on the question be-
fore us. The circuit split is a sign that the question before us is
not as easy as the majority presents it. In applying the minis-
terial exception, the Ninth Circuit has drawn a line between
tangible employment actions and hostile environment claims.
In Bollard v. California Province of the Society of Jesus, 196 F.3d
940 (9th Cir. 1999), plaintiﬀ had been training for the priest-
hood. He alleged that his superiors subjected him to sexual
harassment so severe that he left the Jesuit order before taking
vows as a priest. The district court dismissed under the then-
emerging ministerial exception. Id. at 944.
   The Ninth Circuit reversed, emphasizing that the case did
not present any challenge to “the Jesuit order’s choice of rep-
resentative, a decision to which we would simply defer with-
out further inquiry.” Id. at 947. The Jesuits also did not defend
the alleged harassment as motivated by religious faith; the
Jesuits condemned it.




    1  Ministers’ claims for breach of contract can present serious First
Amendment issues, but they are not barred categorically from civil courts.
They call for case-by-case consideration of whether the claim may be de-
cided without intruding into doctrinal or ecclesiastical territory. For illus-
trations of this approach, see, e.g., Petruska v. Gannon Univ., 462 F.3d 294,
310–12 (3d Cir. 2006), and Minker v. Baltimore Annual Conf. of United Meth-
odist Church, 894 F.2d 1354, 1359–61 (D.C. Cir. 1990). For treatments after
Hosanna-Tabor, see, e.g., Gregorio v. Hoover, 238 F. Supp. 3d 37, 48–49
(D.D.C. 2017); Kirby v. Lexington Theological Seminary, 426 S.W.3d 597, 615–
21 (Ky. 2014); Sumner v. Simpson Univ., 238 Cal. Rptr. 3d 207, 217–22 (Cal.
App. 2018).
32                                                 No. 19-2142

   The Ninth Circuit found that the Free Exercise Clause did
not require the courts to deny relief on the hostile environ-
ment claim:
       The Free Exercise Clause rationale for
       protecting a church’s personnel decisions
       concerning its ministers is the necessity of
       allowing     the    church     to   choose     its
       representatives using whatever criteria it deems
       relevant. That rationale does not apply here, for
       the Jesuits most certainly do not claim that
       allowing harassment to continue unrectiﬁed is a
       method of choosing their clergy. Because there
       is no protected-choice rationale at issue, we
       intrude no further on church autonomy in
       allowing this case to proceed than we do, for
       example, in allowing parishioners’ civil suits
       against a church for the negligent supervision of
       ministers who have subjected them to
       inappropriate sexual behavior.
196 F.3d at 947–48. A “generalized and diﬀuse concern” about
church autonomy, the court added, was not enough to require
dismissal. Id. at 948.
    Bollard went on to consider the problem of entanglement
under the Establishment Clause. The court found there would
be no need to evaluate religious doctrine or the “reasonable-
ness” of Jesuit practices. Id. at 950. Finding there would be no
greater entanglement than in other private civil suits against
a church, the Ninth Circuit found no constitutional barrier to
the sexual harassment claim that did not challenge any tangi-
ble employment action.
No. 19-2142                                                               33

    The Ninth Circuit followed that same course in Elvig v.
Calvin Presbyterian Church, 375 F.3d 951 (9th Cir. 2004), and
drew essentially the same line the panel drew here. The plain-
tiﬀ was an ordained minister. She alleged that a senior minis-
ter sexually harassed her and, after she protested, retaliated
against her. The district court dismissed. Following Bollard,
the Ninth Circuit reversed in part. The plaintiﬀ could not chal-
lenge any tangible employment decisions but could pursue
her hostile environment claims, including damages for emo-
tional distress and reputational harm. Id. at 953. 2
    The Tenth Circuit took a diﬀerent approach, expressly dis-
agreeing with Bollard and Elvig in Skrzypczak v. Roman Catholic
Diocese of Tulsa, 611 F.3d 1238 (10th Cir. 2010), where the plain-
tiﬀ was a ministerial employee and sued for sex discrimina-
tion, including both tangible employment actions and a sex-
ually hostile environment. The Tenth Circuit aﬃrmed dismis-
sal of all claims, reasoning as the majority does here that even
the hostile environment claim would pose too great a threat
of entanglement with religious matters. Id. at 1245.
   3. The majority’s rule draws an odd, arbitrary line in
constitutional law. The central thrust of the majority opinion

    2 For other cases allowing ministerial employees to pursue hostile en-
vironment claims, see Dolquist v. Heartland Presbytery, 342 F. Supp. 2d 996,
1007 (D. Kan. 2004); Prince of Peace Lutheran Church v. Linklater, 421 Md.
664, 689, 28 A.3d 1171, 1185 (2011); McKelvey v. Pierce, 173 N.J. 26, 55, 800
A.2d 840, 858 (2002); Van Osdol v. Vogt, 908 P.2d 1122, 1130 (Colo. 1996);
Black v. Snyder, 471 N.W.2d 715, 720–21 (Minn. App. 1991). As for our de-
cision in Alicea-Hernandez v. Catholic Bishop of Chicago, 320 F.3d 698 (7th
Cir. 2003), which some have mistakenly read as rejecting all hostile envi-
ronment claims by ministerial employees, see the panel’s analysis of the
case. Demkovich v. St. Andrew the Apostle Parish, Calumet City, 973 F.3d 718,
724–26 (7th Cir. 2020).
34                                                  No. 19-2142

is that religious liberty will be undermined if churches are ac-
countable in civil courts for what would otherwise be illegal
discrimination against ministerial employees subjected to
hostile work environments based on race, sex, disability, or
national origin. To be clear, I agree that such cases raise seri-
ous concerns about protecting religious liberty, but defend-
ants’ cries of doom call for a little more skepticism. Churches
and their leaders are already accountable in civil courts for
many similar sorts of claims. Courts already navigate these
waters with more attention to nuance and less reliance on ab-
solute immunities. Religious liberty still thrives.
    First, defendants and all members of this court agree that
employment discrimination laws may be enforced against
churches on behalf of non-ministerial employees. Those em-
ployees may assert rights against churches for discrimination
in hiring, ﬁring, compensation, and every other aspect of the
employment relationship, including hostile environment
claims.
    Second, defendants and all members of this court agree
that even ministerial employees may assert tort claims against
supervising ministers and churches as institutions. On-the-
job conduct that supports statutory claims for hostile environ-
ment discrimination may also amount to torts, including as-
sault and battery (when abuse is physical) and intentional in-
ﬂiction of emotional distress.
    Third, defendants and all members of this court agree that
supervising ministers may be subject to criminal law for
crimes committed against church employees, including min-
isterial employees.
No. 19-2142                                                             35

    Fourth, defendants and all members of this court agree
that churches and their ministers are subject to civil law—
including tort and criminal law—for wrongs committed
against parishioners and others. For example, cases of
ministers sexually abusing parishioners, especially children,
have become too familiar.
    In each of these types of cases, there is some risk of bur-
dening religious liberty and entangling civil and religious af-
fairs. But the First Amendment does not categorically defeat
any of them. Consider, for example, parish priests who sex-
ually abused children and were transferred to other parishes.
Investigations into tort and criminal liability of supervisors
and churches as institutions cannot avoid looking into a
church’s supervision and control of a ministerial employee.
Delicate legal questions may arise, but such investigations,
civil suits, and even prosecutions may proceed. No one here
suggests that the First Amendment ﬂatly prohibits the inquir-
ies. Instead, if a special diﬃculty arises under the First
Amendment, courts will deal with it.
    In this case, however, the majority adopts a broad excep-
tion for any hostile environment claims by ministerial em-
ployees. That produces an oddly arbitrary line. I see no good
reason why the careful, case-by-case approach to First
Amendment issues is appropriate in these other categories of
cases but is intolerable in this one. 3


    3 The majority shrugs off the comparison to tort law with a surprising
and unsupported assertion, that tort claims are not subjective and “seldom
probe for discriminatory animus.” Ante at 22. State of mind is at the heart
of tort law. Consider the great divide between intentional torts and
negligent torts. See Prosser & Keeton, The Law of Torts § 8 (5th ed. 1984)
(citing “intent” as “the key distinction between two major divisions of
36                                                             No. 19-2142

    4. The line between tangible employment actions and
hostile environments ﬁts the purposes of the ministerial ex-
ception. Defendants say this category of cases is special be-
cause of the central role of ministers and churches’ need to be
able to select and supervise them. That need lies at the heart
of the ministerial exception, as the Supreme Court explained
in Hosanna-Tabor and repeated in Our Lady of Guadalupe. See,
e.g., 565 U.S. at 195; 140 S. Ct. at 2060. But the defendants’ an-
swer is too glib.
    The First Amendment question has never been what sorts
of legal immunities might help churches. As Bollard teaches,
the question is whether this particular legal immunity “is nec-
essary to comply with the First Amendment.” 196 F.3d at 947.
After all, we are talking here about imposing constitutional
restrictions on Congressional power to protect employees
from invidious discrimination based on race, sex, disability,
or national origin. The government’s interest in preventing
such discrimination has long been recognized as “compel-
ling” for purposes of constitutional analysis, e.g., New York

legal liability—negligence and intentional torts”). Even with non-
intentional torts, state of mind is often critical in deciding about punitive
damages or whether conduct has been reckless, wanton, or willful, for
example. See Restatement (Third) of Torts: Liability for Physical and
Emotional Harm § 2, cmts. a & b (2010) (summarizing differences among
and significance of these states of mind); Prosser & Keeton, § 2 (“Where
the defendant’s wrongdoing has been intentional and deliberate, and has
the character of outrage frequently associated with crime,” courts permit
the award of punitive damages).
    The majority also declares that tort liability generally does not arise as
a direct result of the protected ministerial relationship. Ante at 22. With
respect, I am skeptical, given the role that a priest’s or other pastor’s power
may play in, for example, sexual abuse of parishioners or subordinate
ministers, or in inflicting emotional distress on a subordinate.
No. 19-2142                                                     37

State Club Ass’n v. City of New York, 487 U.S. 1, 14 n.5 (1988),
and one that Congress considered a policy “of the highest pri-
ority.” Newman v. Piggie Park Enterprises, Inc., 390 U.S. 400, 402
& n.3 (1968), citing committee reports on what became the
Civil Rights Act of 1964.
    To answer whether this additional immunity from hostile
environment claims is necessary, we should start with powers
that are undisputed: the powers churches already have to
select and control their ministers, free of constraints from
employment discrimination and other laws. Hiring, ﬁring,
promoting, retiring, transferring—these are decisions that
employers, including religious organizations, make to select
those who carry out their work. The latent power to take such
actions oﬀers other tools for control. Further control is
available through many other tangible employment actions,
including decisions about compensation, beneﬁts, working
conditions, resources available to do the job, training, support
from other staﬀ and volunteers, and so on.
   Employment discrimination law is built on the recognition
that employers have these powers to control their employees. As
the Supreme Court explained in Ellerth: “Tangible employ-
ment actions are the means by which the supervisor brings
the oﬃcial power of the enterprise to bear on subordinates”
and require “an oﬃcial act of the enterprise.” Burlington In-
dustries, Inc. v. Ellerth, 524 U.S. 742, 762 (1998). Control is the
very point of those powers. As Ellerth explained, that’s why
employers are held accountable for these tangible decisions
when managers make them with an unlawful purpose. Id.
    Hostile environment claims, while they may arise under
the same statutes, involve quite diﬀerent elements and special
38                                                    No. 19-2142

rules for employer liability. The diﬀerences show that reli-
gious employers do not need exemption from such claims to
be able to select, supervise, or control their ministers.
    Hostile environment claims, which are essentially tortious
in nature, are by deﬁnition based on actions that are not nec-
essary for eﬀective supervision of employees. See Ellerth, 524
U.S. at 756–57; Faragher v. City of Boca Raton, 524 U.S. 775, 793–
94 (1998). In general, “sexual harassment by a supervisor is
not conduct within the scope of employment,” so the em-
ployer cannot be held liable for that conduct. Ellerth, 524 U.S.
at 757. However, “an employer can be liable, nonetheless,
where its own negligence is a cause of the harassment,” id. at
759, or where the supervisor takes tangible employment ac-
tion against the employee. Id. at 760−61; accord, Faragher, 524
U.S. at 789–90. If no tangible employment action is taken,
these rules treat harassment as a tort committed by a supervi-
sor against an employee but acting outside the scope of the super-
visor’s employment.
    Defendants here argue in eﬀect that their power as em-
ployers to take tangible employment actions against ministe-
rial employees does not give them enough power to select, su-
pervise, and control those employees. But the Supreme
Court’s leading case on the subject teaches that a hostile work
environment, by deﬁnition, simply is not a permissible means
of exerting (constitutionally protected) “control” over em-
ployees and accomplishing the mission of the business or re-
ligious organization. Harris v. Forklift Systems, Inc., 510 U.S. 17,
23 (1993). The conduct plaintiﬀ alleges here is classic tortious
harassment under Harris, Ellerth, Faragher, Meritor Savings
Bank FSB v. Vinson, 477 U.S. 57, 65−66 (1986), and countless
No. 19-2142                                                             39

other cases in the lower courts: his supervisor allegedly sub-
jected him to a campaign of verbal abuse based on his sex,
sexual orientation, and disabilities, ultimately interfering
with his job performance and mental and physical health. Or
so we must assume here on the pleadings. 4
   An employer’s need and right to control employees
should not embrace harassing behavior that the Supreme
Court has deﬁned in numerous cases as conduct that “unrea-
sonably interferes with an employee’s work performance.”
Harris, 510 U.S. at 23. The notion that such harassment is
somehow necessary to control or supervise an employee is,
under employment discrimination law, an oxymoron.
    The majority tells us, however, that hostile environment
claims by ministerial employees threaten religious liberty be-
cause they will cast a shadow over a supervisory minister’s
“counseling” of a wayward subordinate. With respect, neither
defendants nor the majority have identiﬁed any cases actually
challenging counseling or good-faith supervision in the dec-
ades that such cases might have been brought. The suggestion
that federal courts cannot tell the diﬀerence between pastoral
counseling, even with “tough love” or “stern counseling” as
the majority puts it, and torrents of the most vile and abusive
epithets aimed at race, sex, sexual orientation, and disability
does not give suﬃcient credit to the federal courts. Courts
have been protecting religious liberty for generations by po-
licing lines far more subtle than the one that worries defend-
ants and the majority in this case.


    4 As this appeal comes to us, we must also assume that plaintiff would

be able to show a basis for employer liability, as the panel opinion noted.
Demkovich, 973 F.3d at 723.
40                                                  No. 19-2142

    5. The majority departs from a long practice of carefully
balancing civil law and religious liberty. Application of em-
ployment discrimination laws, including in hostile environ-
ment claims, poses some risk of “entanglement” between civil
power and churches. See Bollard, 196 F.3d at 948–49; Elvig, 375
F.3d at 956–57. But that recognition should be only the begin-
ning of the analysis, not the end. See generally Agostini v. Fel-
ton, 521 U.S. 203, 233 (1997) (“Interaction between church and
state is inevitable, … . Entanglement must be ‘excessive’ be-
fore it runs afoul of the Establishment Clause.”). Where faith
communities encounter civil law, American courts have a
long history of balancing the powerful interests on both sides
to protect religious freedom while enforcing other important
legal rights. The problem here is particularly sensitive, involv-
ing tension between the freedom of religion and employees’
rights to be free from invidious discrimination.
    The cases speak of both procedural and substantive entan-
glement. Defendants argue that both are inevitable here. Yet
courts have relatively little experience with hostile environ-
ment claims by ministerial employees against religious em-
ployers. Perhaps defendants’ predictions of intolerable abuses
and intrusions may come true. Yet in more than twenty years,
they have not in the Ninth Circuit. Until shown otherwise, I
believe courts can manage a balance that respects the rights of
both churches and their employees.
    Procedural entanglement may result from “a protracted
legal process pitting church and state as adversaries,” in
which the religious organization would be subjected to “the
full panoply of legal process designed to probe the mind of
the church,” including “far-reaching” remedies and
“continued court surveillance of the church’s policies and
No. 19-2142                                                   41

decisions” even after ﬁnal judgment. Rayburn v. General
Conference of Seventh-Day Adventists, 772 F.2d 1164, 1171 (4th
Cir. 1985). Substantive entanglement occurs “where the
Government is placed in a position of choosing among
competing religious visions.” E.E.O.C. v. Catholic University of
America, 83 F.3d 455, 465 (D.C. Cir. 1996) (quotation marks
omitted).
     The potential for procedural entanglement does not justify
a categorical rule against all hostile environment claims by
ministerial employees. Religious employers have long been
subject to employment discrimination suits by their non-
ministerial employees. The processes of civil litigation can be
intrusive, of course; no employer welcomes them. But civil
litigation of such claims against religious employers has not
been deemed a suﬃcient basis to require dismissal. Tort,
contract, and property cases are not barred categorically.
Procedural entanglement is not necessarily any more a
concern with hostile environment claims by ministerial
employees than with claims by non-ministerial employees.
These cases are no more suitable for a one-size-ﬁts-all
prohibition.
    On the subject of procedural entanglement, Ohio Civil
Rights Commission v. Dayton Christian Schools, Inc., 477 U.S. 619
(1986), weighs against the majority’s broad rule. A state civil
rights commission started to investigate allegations that a re-
ligious school discriminated against a teacher because of her
sex. As in the later Hosanna-Tabor case, the teacher had agreed
in her contract to resolve disputes within the church itself. The
school ultimately ﬁred her for complaining to the state gov-
ernment to start a civil investigation, contrary to this commit-
ment. Id. at 623.
42                                                 No. 19-2142

    The school sought a federal injunction against the state in-
vestigation based on what we would now call entanglement,
arguing “that any investigation of [the school’s] hiring pro-
cess or any imposition of sanctions for [its] nonrenewal or ter-
mination decisions would violate the Religion Clauses of the
First Amendment.” Id. at 624–25. The Supreme Court rejected
the claim, holding that the district court should have ab-
stained from exercising jurisdiction under Younger v. Harris,
401 U.S. 37 (1971), and its progeny. 477 U.S. at 625.
    Noting that “[e]ven religious schools cannot claim to be
wholly free from some state regulation,” the Court had “no
doubt that the elimination of prohibited sex discrimination is
a suﬃciently important state interest” to justify Younger ab-
stention and also had “no reason to doubt that [the school]
will receive an adequate opportunity to raise its constitutional
claims” in state proceedings. Id. at 628. Dayton Christian
Schools signals that an investigation of such an allegation of
discrimination does not threaten unconstitutional entangle-
ment to the extent that the investigation must be shut down
before it begins.
     That result is consistent with the broader landscape of
litigation in civil courts involving churches. The Catholic
Church has itself faced extensive litigation over torts
committed by clergy in recent years. That litigation has
inquired—sometimes deeply—into the relationships between
clergy and parishioners and into the Church’s supervision
and disciplinary practices in dealing with priests suspected of
having sexually abused children. The First Amendment does
not bar such claims or the necessary investigations. See, e.g.,
Martinelli v. Bridgeport Roman Catholic Diocesan Corp., 196 F.3d
409, 430–32 (2d Cir. 1999); Malicki v. Doe, 814 So. 2d 347, 351–
No. 19-2142                                                   43

57 & n.2 (Fla. 2002) (collecting cases); see also Elvig, 375 F.3d
at 959 (allowing minister’s hostile work environment claim
based on sexual harassment to go forward where allegations
would require only “a purely secular inquiry” and would not
require court to pass on issues of religious doctrine).
    Accordingly, the potential for procedural entanglement
should not bar plaintiﬀ’s claims here entirely. Courts can and
should deal with procedural entanglement problems as they
arise, not close the courthouse to the entire category of cases.
    The more diﬃcult problems arise here in terms of poten-
tial substantive entanglement. Again, though, we need to
keep in mind that some entanglement is “inevitable” and that
only “excessive” entanglement violates the First Amendment.
Agostini, 521 U.S. at 233. Courts have managed potential en-
tanglement problems in church litigation across a range of
subjects, from contracts and property disputes to employ-
ment disputes, torts, and church elections and schisms.
    The general parameters are familiar. Civil courts must not
decide questions of correct faith and practice, such as decid-
ing which of two rival groups seeking control of church prop-
erty has the better theological or doctrinal arguments. At the
same time, civil courts sometimes must decide questions of
property, contract, tax, or tort law in cases involving
churches. They may do so if they avoid issues of faith and
stick to applying neutral, secular principles of law.
   In some cases, that approach has led civil courts to leave
churches alone. E.g., N.L.R.B. v. Catholic Bishop of Chicago, 440
U.S. 490, 503 (1979) (interpreting statute to deny NLRB juris-
diction over lay teachers in church schools); Serbian Eastern
Orthodox Diocese for the U.S.A. v. Milivojevich, 426 U.S. 696,
44                                                  No. 19-2142

708–09 (1976) (reversing state court decision that set aside de-
cisions of “mother church” defrocking bishop, dividing dio-
cese, and amending diocese constitutions); Presbyterian
Church in the U.S. v. Mary Elizabeth Blue Hull Memorial Presby-
terian Church, 393 U.S. 440, 449 (1969) (reversing state-court
decision in property dispute that had been based on court’s
assessment of church doctrine); Kedroﬀ v. St. Nicholas Cathedral
of Russian Orthodox Church in North America, 344 U.S. 94, 120–
21 (1952) (striking down state statute transferring administra-
tive control of church from Russian hierarchy to leader of
United States branch). These are the cases that drive the ma-
jority’s conclusions here.
    In other cases, however, civil law may be applied to
churches without intolerable burdens on religious liberty.
E.g., Hernandez v. Comm’r of Internal Revenue, 490 U.S. 680, 695–
700 (1989) (aﬃrming denial of charitable deductions for
“gifts” to church where quid pro quo exchange for services
was clear); Tony and Susan Alamo Foundation v. Sec’y of Labor,
471 U.S. 290, 305 (1985) (permitting application of Fair Labor
Standards Act to religious employer); Bob Jones University v.
United States, 461 U.S. 574 (1983) (aﬃrming denial of univer-
sity’s tax-exempt status based on racial discrimination said to
be based on religious doctrine); Wolf, 443 U.S. at 602–04 (re-
solving property dispute between rival factions of local
church based on neutral principles). In all of these cases there
was some risk or degree of entanglement, but the Supreme
Court deemed it tolerable. If we consider the full sweep of the
case law, rather than just one side of it, we see a need for bal-
ance and nuance, not new absolute rules in constitutional law.
No. 19-2142                                                   45

    In this case, plaintiﬀ is not asking the court to pass on the
substance of the Catholic Church’s religious doctrines or prac-
tices. Civil courts have nothing to say about whether the
Church should permit same-sex marriage, for example, or
whether the Church should have a hierarchical supervisory
structure. The Church was free to decide whether to retain
plaintiﬀ or ﬁre him. But plaintiﬀ’s hostile work environment
claims allege conduct that constituted abuse under neutral,
generally applicable standards that would be enforceable on
behalf of a non-ministerial employee. That conduct is, by def-
inition, not necessary to control or supervise any employee.
As in cases applying secular legal rules to torts, contracts, or
property disputes, I would hold that courts may apply secular
hostile-environment law to actions taken toward all employ-
ees, including ministers, absent a showing that the circum-
stances of the particular case will require excessive entangle-
ment between civil and religious realms.
    6. Consequences and Stakes. Finally, it is important to
look past the abstractions about religious liberty and past the
factual details of this case. We should consider the full range
of facts that might prompt ministerial employees to bring hos-
tile environment claims that the majority now bars.
    We know that people who exercise authority within
churches can be all too human. Casebooks and news reports
tell us of cases of sexual harassment by ministers, sometimes
directed at parishioners, sometimes at non-ministerial em-
ployees, and sometimes at other (typically less senior) minis-
ters. Elvig is just one example. 375 F.3d at 953–54. See also the
cases cited in footnote 2, above.
    As noted in the panel majority, 973 F.3d at 730–31, within
this circuit alone, hostile environment claims have been
46                                                   No. 19-2142

brought against other types of employers on the basis of
highly disturbing facts. E.g., Gates v. Board of Education, 916
F.3d 631, 637–39 (7th Cir. 2019) (plaintiﬀ subjected to repeated
use of vicious racial epithets; collecting a number of other
cases in which racial and sex-based abuse constituted a hostile
work environment); Smith v. Rosebud Farm, Inc., 898 F.3d 747,
749–50 (7th Cir. 2018) (plaintiﬀ subjected to four years of
groping, mimed sex acts, and racial slurs; threatened with
meat cleavers and had tires slashed after reporting workplace
abuse to supervisor); Porter v. Erie Foods Int’l, Inc., 576 F.3d
629, 635 (7th Cir. 2009) (Black employee repeatedly had noose
left at his work station and suﬀered violent intimidation in the
workplace); Cerros v. Steel Technologies, Inc., 288 F.3d 1040,
1042–43 (7th Cir. 2002) (Latino plaintiﬀ subjected to horriﬁc
racial harassment stemming from supervisors’ explicit em-
brace of philosophy that “if it ain’t white it ain’t right”);
Brooms v. Regal Tube Co., 881 F.2d 412, 417 (7th Cir. 1989) (su-
pervisor repeatedly showed racist pornography to employee,
threatened to force her to engage in bestiality, and threatened
to kill her); Henderson v. Irving Materials, Inc., 329 F. Supp. 2d
1002, 1009–10 (S.D. Ind. 2004) (Black plaintiﬀ terrorized by co-
workers with tacit approval by supervisors).
    In briefs and oral argument, defendants have acknowl-
edged that a religious employer could be held civilly liable for
a supervisor’s criminal or tortious conduct toward a ministe-
rial employee, or for the pattern of racial abuse and harass-
ment described in Porter. Such cases would not violate the su-
pervisor’s or the employer’s First Amendment rights. If crim-
inal or tort cases do not, then it is hard to see why a statutory
case based on the same conduct would necessarily violate the
No. 19-2142                                                    47

First Amendment, whether or not the supervisor claims a re-
ligious motive. See, e.g., Elvig, 375 F.3d 951; Bollard, 196 F.3d
940.
    Given that the ministerial exception is driven by constitu-
tional necessity, see Hosanna-Tabor, 565 U.S. at 188; Bollard, 196
F.3d at 947, it is diﬃcult for me to conclude that the First
Amendment requires immunity where supervisors and co-
workers of ministerial employees, for example, leave nooses
at the desk of a Black minister while repeatedly subjecting
him to verbal abuse with racial epithets and symbols, or sub-
ject one teacher to pervasive and unwelcome sexual attention,
or subject another to intimidating harassment based on na-
tional origin. Such harassment simply is not necessary to
“control” ministerial (or any other) employees. We may all
hope that such extreme allegations against religious organi-
zations would be very rare. Yet the majority’s holding today
will put even this sort of extreme conduct beyond the reach of
employment discrimination statutes.
    From a practical standpoint, the majority’s decision also
raises the stakes for future decisions about who should be
deemed a “ministerial” employee. Here we deal with alleged
abuse of a music minister by a parish priest of the Catholic
Church, two men surely at the core of the ministerial excep-
tion. Yet many employers with religious aﬃliations, such as
hospitals and schools, are trying to expand the reach of the
ministerial exception to cover a much broader range of their
employees, such as teachers, nurses, and other health-care
workers. Hosanna-Tabor and Our Lady of Guadalupe both in-
volved schools and teachers, of course.
   Lawyers for such employers have been oﬀering public
advice about how to try to expand the reach of the ministerial
48                                                   No. 19-2142

exception as far as possible. One group advises, for example:
“by distributing religious duties to as many staﬀ members as
is reasonably appropriate, a religious organization can increase
the perception that employees who have those duties are ministers.
Assigning employees responsibilities in prayer and
devotions, including leading staﬀ devotional studies, or
responsibilities to provide congregational/member care,
move those employees toward the ‘minister’ end of the
spectrum.” Donn C. Meindertsma, Employment Law for
Ministries,       Conner       Winters        (Mar.        2019),
https://www.cwlaw.com/newsletters-40 (last visited July 8,
2021) (emphasis added). Another group advises that all
employee agreements and handbooks state that the
“organization’s core mission includes the promotion,
development, or education of religion,” and that “Employees
of the organization have a vital duty to aid in the promotion
and development of the organization’s core mission.” Gordon
Behr, Hiring and Firing in Religious Organizations: The
Ministerial     Exception,   MauckBaker       (Sept. 8,    2020),
https://www.mauckbaker.com/post/hiring-and-ﬁring-in-
religious-organizations-the-ministerial-exception (last visited
July 8, 2021).
    Consistent with these eﬀorts, in other cases religious em-
ployers have invoked the ministerial exception more broadly
than seems reasonable. The following cases rejected such ef-
forts, but the eﬀorts show the hydraulic pressure being ap-
plied. E.E.O.C. v. Paciﬁc Press Publishing Assoc., 676 F.2d 1272,
1278 (9th Cir. 1982) (abrogated on other grounds) (editorial
secretary at religious publishing company); Goodman v. Arch-
bishop Curley High Sch., 149 F. Supp. 3d 577, 586 n.5 (D. Md.
2016) (school librarian); Herx v. Diocese of Ft. Wayne-South
Bend, 48 F. Supp. 3d 1168, 1177 (N.D. Ind. 2014) (language arts
No. 19-2142                                                   49

teacher at Catholic school who did not lead religious ob-
servance and who was deemed a “lay teacher”), appeal dis-
missed, 772 F.3d 1085 (7th Cir. 2014); Davis v. Baltimore Hebrew
Congregation, 985 F. Supp. 2d 701, 711 (D. Md. 2013) (facilities
manager and janitor for synagogue); Dias v. Archdiocese of Cin-
cinnati, 2012 WL 1068165, at *5 (S.D. Ohio Mar. 29, 2012) (com-
puter teacher at Catholic high school who was not a Catholic
and was barred from teaching Catholic doctrine). Also, of
course, federal courts are familiar with cases of doctors sex-
ually harassing nurses and principals sexually harassing
teachers. The combination of the majority’s holding in this
case with eﬀorts to expand the categories of employees
deemed “ministerial” threatens to leave many without basic
legal protection of their dignity and employment.
                            *   *   *
    The hostile environment claims before us present a conﬂict
between two of the highest values in our society and legal sys-
tem: religious liberty and non-discrimination in employment.
The Supreme Court has not answered this question, nor does
the First Amendment itself. Circuits and state courts are di-
vided. For the reasons explained above and in the panel ma-
jority, I submit that the majority’s absolute bar to statutory
hostile environment claims by ministerial employees is not
necessary to protect religious liberty or to serve the purposes
of the ministerial exception. The majority’s reasoning also
stands in tension with the other categories of similar cases that
may proceed in civil courts. I would allow plaintiﬀ to pursue
his hostile environment claims with the understanding that
the district court should intervene if the speciﬁc case poses a
serious threat to religious liberty.